        


EXHIBIT 10.6
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of the ___ day of ______, 20__, (hereinafter the “Award Date”), between Las
Vegas Sands Corp., a Nevada corporation (the “Company”), and __________ (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which awards of restricted shares of the
Company’s Common Stock may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the restricted stock award provided for herein
(the “Restricted Stock Award”) to the Participant in recognition of the
Participant’s services to the Company, such grant to be subject to the terms set
forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Award. The Company hereby grants on the Date of
Grant to the Participant a Restricted Stock Award consisting of __________
shares of Common Stock (hereinafter called the “Restricted Shares”), on the term
and conditions set forth in this Agreement and as otherwise provided in the
Plan. The Restricted Shares shall vest in accordance with Section 3(a) hereof.
2.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.    Terms and Conditions.
(a)    Vesting. Except as otherwise provided in the Plan and this Agreement, the
Restricted Stock Award shall vest with respect to ________ percent (___%) of the
Restricted Shares subject thereto (and the restrictions on such Shares shall




1
18RS1

--------------------------------------------------------------------------------




lapse), on each of the first through ____ anniversaries of the [Date of Grant],
subject to the Participant’s continued employment on such date (each, a “Vesting
Date”). Restricted Shares may not be sold until they “vest”.
(b)    Taxes. The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Such payment may be made in the form of cash.
The Participant also may satisfy, in whole or in part, the foregoing withholding
liability (but no more than the minimum required withholding liability) by (i)
the delivery of Mature Shares owned by the Participant having a Fair Market
Value equal to such withholding liability or (ii) the delivery of newly vested
Restricted Shares owned by the Participant having a Fair Market Value equal to
such withholding liability, provided that any fractional shares of Common Stock
resulting from clauses (i) and (ii) shall be immediately settled in cash.
(c)    Certificates. As a condition to the receipt of this Restricted Stock
Award, the Participant shall deliver to the Company an escrow agreement and
stock powers, duly endorsed in blank, relating to the Restricted Shares.
Certificates evidencing the Restricted Shares shall be issued by the Company and
shall be registered in the Participant’s name on the stock transfer books of the
Company promptly after the date hereof, and shall be deposited, together with
the stock powers, with an escrow agent designated by the Committee (who may be
the Company’s transfer agent), and shall remain in the physical custody of such
escrow agent at all times prior to, in the case of any particular Restricted
Shares, the applicable Vesting Date.
(d)    Effect of Termination of Employment or Services. Except as otherwise
specifically provided in an effective employment, services, change in control or
other written agreement (including any offer letter, term sheet or similar
written agreement) between the Participant and the Company (or any Affiliate of
the Company), the following provisions shall apply:
(i)    Except as provided in subsection (ii) of this Section 3(d), unvested
Restricted Shares shall be forfeited without consideration by the Participant
upon the Participant’s termination of employment or services with the Company
for any reason prior to the applicable Vesting Date.
(ii)    Upon the termination of Participant’s employment or services due to
death or Disability, the pro-rata portion of the Participant’s unvested
Restricted Shares that would have vested through the date of termination
(calculated on a straight line basis based on the number of days from the later
to occur of the Date of Grant or the most recent Vesting Date as described in
Section 3(a) through the date of termination) shall be immediately vested and
the remainder of the Participant’s unvested Restricted Shares shall be
forfeited.
(iii)    Status as Employee or Consultant. For the sake of clarity, if (A) the
Participant’s relationship with the Company or any Affiliate changes from
employee to consultant or independent contractor, or from consultant or




2
18RS1

--------------------------------------------------------------------------------




independent contractor to employee, or (B) the Participant transfers from
employment or service with the Company, to employment or service with any
Affiliate of the Company, or vice-versa, or from employment or service with any
Affiliate of the Company to employment or service with any other Affiliate of
the Company, the Participant shall not be deemed to have terminated employment
or service for purposes of this Agreement.
(e)    Rights as a Stockholder; Dividends . The Participant shall be the record
owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to unvested Restricted Shares shall be withheld by the Company and shall be paid
to the Participant, without interest, only when, and if, such Restricted Shares
shall become vested. As soon as practicable following the vesting of any
Restricted Shares, certificates for such vested Restricted Shares and any cash
dividends or in-kind dividends credited to the Participant’s account with
respect to such Restricted Shares shall be delivered to the Participant or the
Participant’s beneficiary along with the stock powers relating thereto.
(f)    Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Las Vegas Sands Corp. 2004 Equity Award Plan and a
Restricted Stock Award Agreement, dated as of _________, 20__, between Las Vegas
Sands Corp. and _______________. Copies of such Plan and Agreement are on file
at the offices of Las Vegas Sands Corp.
(g)    Transferability. The Restricted Shares may not at any time prior to
vesting be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
(h)    Compliance with Legal Requirements. The granting and delivery of the
Restricted Shares, and any other obligations of the Company under this Agreement
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. The Committee, in its sole discretion, may postpone the issuance or
delivery of the Restricted Shares as the Committee may consider appropriate and
may require the Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the Restricted Shares in compliance with applicable laws, rules and
regulations.




3
18RS1

--------------------------------------------------------------------------------




(i)    Las Vegas Sands Corp. Forfeiture of Improperly Received Compensation
Policy. The Board of Directors has adopted a forfeiture of improperly received
compensation policy (the “Policy”) which applies to all employees of the Company
and its affiliates eligible to receive a bonus, incentive, or equity award based
in whole or in part on financial performance measures. The Policy applies
whenever (1) there is a restatement (as such term is defined in the Policy) and
it results in a revision to one or more performance measures used to determine
an annual bonus or other incentive or equity-based compensation paid or awarded
to an employee in respect of the period(s) to which the restatement relates (the
“relevant period”), and (2) the relevant period commenced not more than three
years prior to the time at which the need for the restatement is identified, and
(3) such revision results in a reduction in the amount or value of such bonus or
other incentive or equity-based compensation, and (4) such restatement is, in
whole or in part, caused by the employee’s Misconduct (as such term is defined
in the Policy). The Committee may in its discretion require repayment and
forfeiture of all or a portion of any bonus or incentive or equity-based
compensation awarded to or received or earned by such employee in respect of the
relevant period, generally to the extent such bonus or incentive or equity-based
compensation exceeds the amount that would have been awarded, received or earned
based on the revised performance measures. To the extent any annual bonus or
other incentive or equity-based compensation paid or awarded to Participant is
subject to the Policy, Participant acknowledges that the Committee may seek
recovery of any such overpayment received under this Agreement per the terms of
the Policy. Participants may obtain a copy of the Policy by contacting the
Company’s Human Resources department.
4.    Miscellaneous.
(a)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of




4
18RS1

--------------------------------------------------------------------------------




this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(d)     Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
(e)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(f)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(g)    Entire Agreement; Effect of Employment Agreement, etc.; Amendment. This
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, negotiations and agreements in
respect thereto; provided, however, that if a provision of an effective
employment, services, change in control or other written agreement (including
any offer letter, term sheet or similar written agreement) between the
Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision that is more favorable to the
Participant shall control.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
(h)    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE
TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY
OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT
OF THE STATE OF NEVADA. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN
A COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF,
COURTS SITUATED IN CLARK COUNTY, NEVADA.








5
18RS1

--------------------------------------------------------------------------------




EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
(i)    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(j)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(k)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
Las Vegas Sands Corp.


By:     
Name:
Title:







    [type in name of participant]








6
18RS1